DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021, has been entered.
Applicant amended claims 1, 4, 9, 12, 16 and 19.  Claims 1, 3-9, 11-16 and 18-25 are pending before the Office for review.
(3)
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11-16 and 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a distributed fault management system, a method for controlling a distributed fault management system and a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon without significantly more.

This judicial exception is not integrated into a practical application because the claim limitations are recited at a high level of generality.  Although the types of fuel cells are now further defined and specified to be partially failed, the breadth of the list of fuel cells and of the broadest reasonable interpretation of “partially failed” is such that the scope of the recited fuel cells is similar to that of the former generic recitation.  Additionally, with respect to the high level of generality of the claimed fuel cells, particular structural features and/or materials of the fuel cell are not claimed.  The sensor, although further defined, has a scope covering essentially 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as explained above, are no more than insignificant extra-solution activity.  Under the 2019 Patent Examiner Guidance, a conclusion that an additional element is insignificant extra-solution activity should be re-evaluated.  In this case, the receiving, learning and generating and generating steps were considered to be extra-solution activity in the above-analysis and are re-evaluated in the following analysis to determine if they are more than what is well-understood, routine, conventional activity in the field.  The background of the disclosure recites many known fuel cell systems in different locations encounter similar fault conditions that require human intervention to correct.  Paragraph [0005].  Additionally, the specification does not indicate that the fuel cell Berkheimer.  The claims are ineligible.
(4)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-9, 11-13, 15, 16, 18-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Publication No. 2019/0018067) in view of Venkat et al. (U.S. Publication No. 2017/0012309), Li et al. (U.S. Publication No. 2018/0131021) and Byrne et al. (U.S. Publication No. 2009/0037206).
With respect to claims 1, 7 and 8, Kong teaches a distributed fault management system in the form of an artificial intelligent fuel cell system (1000) comprising a fuel cell stack (100) and at least one sensor (200) associated with the fuel cell stack, wherein the stack is a fuel cell system within the scope of the claimed invention, and at least one fault management system in the form of the artificial intelligence unit (300) coupled to the sensor and a control unit.  Abstract, Figure 1 and Paragraph 41.  Accordingly, Kong’s system is a fuel cell distributed fault management system within the scope of the claimed invention given the presence of the above-cited components.
Kong further teaches the AI unit collects the data measured by the sensor unit, meaning the sensor is configured to transmit measurement data from the fuel cell system and the AI unit is 
Kong also teaches, as seen in Figure 1, the AI unit and fuel cell system are sub-components of the same fault management system, meaning they are directly connected to one another within the scope of the claimed invention.  Figure 1.  Kong further teaches, as seen in Figure 1, the sensor is coupled to the first fault management computing device.  Figure 1. 
Kong further teaches the AI unit diagnoses whether the fuel cell stack is in an abnormal state, meaning the AI unit is also configured to receive measurement data associated with a first fault condition and that at least one fuel cell of the fuel cell system is in a partially failed state due to its abnormal state.  Paragraph 17.  Kong additionally teaches the AI unit uses the received data to generate a model for predicting and controlling fuel cell performance to diagnose a state of the fuel cell stack, which is generating a resolution within the scope of the claimed invention, and generating a control signal for changing the operation condition of the fuel cell stack, which is generating a resolution command signal within the scope of the claimed invention.  Paragraphs 46 and 47.
Kong teaches the AI unit learns and analyzes the collected data using a machine learning method but is explicitly silent as to whether the AI unit automatically learns and generates within the scope of the claimed invention.
However, Venkat, which deals with automated intervention platforms for fuel cells, teaches a real-time monitoring and automated intervention platform that is capable of machine learning, meaning it updates and creates algorithms and rules for identifying, avoiding, 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the machine learning component of Kong’s AI unit so that the AI unit performs the diagnoses automatically within the scope of the claimed invention because Venkat teaches such an automatic intervention platform allows for long-term operability.
To summarize, Kong in view of Venkat teaches the AI unit, which is the first fault management computing device, is modified so that the machine learning aspect of the AI unit performs real-time monitoring and automated intervention to create algorithms and rules for identifying, avoiding, remedying or preventing an alert for potential and occurring faults or failures and to do so automatically.
Venkat further teaches the automated intervention platform is implemented within a system comprising a plurality of fuel cell stacks, each stack associated with a processing module, an electronics module and economic controllers.  Figures 2 and 3 and Paragraphs 27 and 28.  Venkat teaches that, via the controllers and a network comprising a gateway, data server, model server and operator advisory station, the determined automated interventions obtained from the 
Modified Kong teaches the system comprising fuel cells but are silent as to whether they are solid oxide fuel cells.
However, Li, which deals with fuel cell systems, teaches the performance of solid oxide fuel cell systems is also optimizable.  Abstract.  Li teaches the SOFC is one of several fuel cells that is desirable due to its non-pollution, high-efficiency, wide application, noise-free and continuous operation.  Paragraphs 3 and 4.

Kong, Venkat and Li, as combined above, are silent as to whether the sensor is configured to continuously transmit sensor measurement data within the scope of the claimed invention.
However, Byrne, which deals with sensor-based maintenance systems, teaches a sensor for a maintenance system for a machine is configured to transmit data either continuously or periodically and doing so can be accomplished via a wired or wireless connection.  Paragraph 16.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Kong, Venkat and Li, as combined above, with Byrne is the use of a known technique to improve a similar device in the same way.  Kong, Venkat and Li, as combined above, teach a fuel cell distributed management system that is reliant on sensor data to determine whether a fuel cell is in an abnormal/partially failed state and in need of maintenance.  Byrne teaches a maintenance system utilizing a sensor, wherein the sensor continuously transmits data.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize a 
With respect to claims 9, 15, 16 and 22, Kong, Venkat, Li and Byrne, as combined above, teach the system, as explained above, is used in a method of operating the fuel cell stack to optimize performance and/or remedy failures using real-time monitoring and machine learning.  Kong, Figure 1 and Paragraph 41 and Venkat, Paragraphs 34 and 44. 
Accordingly, modified Kong teaches a method for controlling a distributed fault management system (artificial intelligence fuel cell system) including receiving, by a first fault management computing device (AI unit) directly connected to a SOFC fuel cell system and coupled to a fuel cell system temperature, current or fuel sensor (Kong, Figure 1 and Paragraph 44 and Li, Paragraphs 3 and 4), measurement data from a sensor configured to continuously transmit measurement data from the fuel cell system, automatically learning and generating a resolution to the first fault condition by the AI unit, generating via the AI unit a resolution to the first fault condition, transmitting by the AI unit the resolution command signal to a second fuel cell stack associated with a second AI unit, wherein the resolution command signal consists essentially of instructions configured to change maintenance procedures or control settings of the fault management computing device and executing the resolution command signal by a processor in the form of a controller to automatically resolve a second fault condition similar to the first fault condition in a similar manner.  Kong, Abstract, Figures 1 and 5 and Paragraphs 17, 46, 47 and 56; Venkat, Figures 2, 3 and 4 and Paragraphs 29, 33, 34 and 35; Li, Paragraphs 3 and 4; and Byrne, Paragraph 16.

Kong specifically teaches the sensor measures temperatures, pressure, humidity, flow rates and the like of reaction gas and cooling water and current and voltage data of the fuel cell stack, which includes “voltage, temperature, power, current, pressure, gas flow, concentration and fuel data,” as claimed because these values are either measured or ascertainable from the measured value.  Paragraphs 44 and 45.
Additionally, modified Kong teaches the system and method of controlling the same comprises at least first and second fault management computing devices, each associated with a fuel cell system, wherein when the fault occurs with the first fuel cell system, the second fuel cell system and its associated fault management computing device receive the resolution command signal (failure remedy) that consists essentially of instructions configured to change maintenance procedures or control settings (Venkat, Paragraphs 34 and 35) and vice versa.
Accordingly, Kong, Venkat, Li and Byrne, as combined above, teach the system comprises at least first and second fault management computing devices, each associated with a fuel cell system, wherein when the fault occurs with the first fuel cell system, the second fuel cell system and its associated fault management computing device receive the resolution command signal (failure remedy) that consists essentially of instructions configured to change maintenance procedures or control settings (Venkat, Paragraphs 34 and 35) and vice versa to automatically learn and generate  resolution for the first fault condition, automatically generate a resolution command signal based on the resolution to the first fault condition and communicate the 
Finally, Kong teaches the system and method are also implementable as a program module executed by a computer on a computer-readable medium.  Paragraph 87.
With respect to claims 3, 11 and 18, modified Kong teaches the AI unit uses an artificial intelligence and machine learning method to automatically learn and generate the resolution to the first fault condition.  Kong, Paragraphs 46 and 47 and Venkat, Paragraphs 34 and 44.
With respect to claims 4, 12 and 19, modified Kong teaches the AI unit learns, using a machine learning method, the artificial intelligence method, and the measurement data, a maintenance procedure and a control setting for the fuel cell system to remedy failures.  Kong, Paragraphs 46 and 47 and Venkat, Paragraphs 34 and 44.
With respect to claims 5, 13 and 20, modified Kong teaches the AI unit and the control unit are spaced apart from one another, meaning they are in different places and thus are geographically separated within the scope of the claimed invention.  Figure 1.
With respect to claims 23, 24 and 25, modified Kong teaches the automated intervention platform acts in real-time, meaning automatically is in real-time within the scope of the claimed invention.  Venkat, Paragraph 34.



Claims 6, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Publication No. 2019/0018067) in view of Venkat et al. (U.S. Publication No. 2017/0012309), Li et al. (U.S. Publication No. 2018/0131021) Byrne et al. (U.S. Publication No. 2009/0037206), as applied to claims 1, 3-5, 7-9, 11-13, 15, 16, 18-20 and 22-25 above, and further in view of Faidi et al. (U.S. Publication No. 2008/0145727).
With respect to claims 6, 14 and 21, modified Kong is silent as to whether the first fault management computing device of the system comprises the claimed display device.
However, Faidi, which deals with fuel cell systems, teaches a fuel cell analysis system comprising a display device, wherein the display displays 3D models of data in a visual medium.  Figure 4 and Paragraphs 11, 26 and 38.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Kong and Faidi is the use of a known technique to improve a similar system in the same way.  Modified Kong teaches a fuel cell system comprising a computing device for analyzing and optimizing the system.  Faidi teaches a fuel cell system for analyzing a fuel cell, wherein the system comprises a display device configured to display 3D models of data in a visual medium.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the first fault management computing device to contain a display because Faidi teaches this to be an effective modification for fuel cell analysis systems, meaning the modification has a reasonable expectation of success.
Furthermore, a 3D model of data in a visual medium meets all the enumerated requirements of the claimed invention because such a representation is 3D, visual, data, and an 
(6)
Response to Arguments
	Applicant’s argument regarding the rejection over 35 U.S.C. Sec. 101 is not persuasive.  Applicant first argues the fuel cell of the present invention is limited to a partially failed fuel cell selected from a PEM, MEA, MEDA, SOFC, PAFC, MCFC or hydrogen-oxygen fuel cell.  Although Applicant correctly recites the claim limitation regarding the fuel cell, Examiner disagrees that this is limited to a specific type of fuel cell.  The fuel cell types recited in the claimed invention cover a large amount of fuel cells and it’s not clear that the claim language excludes a significant amount of fuel cells.  Additionally, that the fuel cell is in a partially failed state is also not limited to a specific failure or amount.  The newly-added language is consistent with the previous requirement of a first fault condition, which would necessarily be associated with some type of partial failure of the fuel cell system.  Applicant’s position that these features of the claimed invention are specific is simply inconsistent with the scope of these claim terms.
	Applicant argues a similar approach with respect to the fuel cell sensor.  Again, Examiner disagrees with Applicant’s position.  The sensor, although now required to be a temperature, current, power supply, voltage or fuel sensor, is not limited to a specific type of sensor.  In the context of the broad recitation of both the fuel cell and the fault condition, the sensor cannot be 
	Applicant further argues fuel cell sensor is then limited to specify that it is configured to continuously transmit sensor measurement data from the fuel cell.  Examiner disagrees.  The sensor is still broadly defined in the context of the specific type of sensor, the specific fault condition detected and the specific type of associated fuel cell and its partial failure.  Moreover, that the sensor is continuously transmitting data or periodically transmitting data is insignificant extra solution activity because the time-frame in which the data is transmitted is fairly characterized as mere data gathering and not a practical application.
	Applicant next argues the independent claims specify details of the resolution command signal, that the processor executes the resolution command signal and that the execution requires a specific goal of improving the performance of some partially failed fuel cell.  Examiner understands Applicant’s position but disagrees with Applicant’s conclusion.  In the context of the entirety of the claimed invention, the argued features are general non-specific recitations that amount to sensing a failed fuel cell, determining a fix for the fuel cell and communicating the fix to other fuel cells.  This is not a practical application of a judicial exception given the high level of generality of the above-discussed features of the claimed invention.
	Applicant next asserts the amended claims are very specific and clear that no feature of step is mentally performed or conducted by a human operator.  Examiner disagrees.  As discussed above, the high level of generality of the claimed invention is not a practical application of a judicial exception.  Applicant next asserts that the practical application is based on the automatic improvement in performance of the partially failed fuel cell.  Examiner 
	Applicant’s argument regarding the art rejections is moot in view of the new ground of rejection.  The following remarks are in response to the portion of Applicant’s argument that is relevant to the new rejection.
	Applicant first argues Kong collects the data measured by the sensor unit with a predetermined time interval.  Examiner notes Byrne is cited to teach this feature of the claimed invention and specifically teaches the sensor can be configured to measure continuously or periodically.
Applicant next argues that Kong’s system and method is not performed automatically because it is a performed according to time.  Applicant’s argument is not persuasive because Venkat is cited to teach the automatically occurring feature of the claimed invention.  Accordingly, Kong in view of Venkat teach this feature of the claimed invention.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Venkat teaches the automated platform is better for long-term operability of the fuel cell.  Therefore, Venkat clearly articulates a rationale to modify Kong’s system to allow for automatic action, because doing so leads to better long-term operability.
	Applicant next argues Venkat fails to teach the platform is able to automatically learn and generate a resolution to the first fault condition or automatically generate a resolution command signal based on the resolution to the first fault condition.  Examiner disagrees.  Applicant’s 
	Applicant also argues Venkat’s platform does not utilize sensors.  Again, Kong and Venkat, in combination, teach this feature of the claimed invention.
	Applicant further argues Li does not teach the automatic features of the claimed invention.  Examiner agrees with Applicant and notes that the rejection of record does not assert that Li teaches this feature.
	Applicant’s next argument is not entirely clear.  Applicant appears to be arguing that Venkat’s intervention is not automatic within the scope of the claimed invention because alerts are also transmitted.  If Applicant is relying on a specialized definition of automatic, Applicant is encouraged to amend the claims accordingly.  In this case, Venkat teaches the fuel cell is monitored and automatically managed.  Therefore, Kong and Venkat, when considered in combination, fairly teach the features alleged to be deficient by Applicant, wherein Kong is modified in view of Venkat to improve the long-term operability of the system.
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759